Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Clare Hartnett, Reg. # 35185 on 08/11/22. Claims 1, 8, 10, 16 ,19 are amended as follows (Claim 12 is canceled):

Claim 1.  (Currently Amended) A system, comprising:
	at least one processor and a memory;	
	wherein the at least one processor is configured to:
receive a first set of metric data of a virtual machine, the first set of metric data comprising CPU usage, disk I/O usage, and network usage of the virtual machine at equally-spaced time points over a first time period;
train a plurality of time series forecasting models on the first set of metric data for the first time period;  
the virtual machine will be idle based on the trained plurality of time series forecasting models;
select one of the trained plurality of time series forecasting models having a highest prediction accuracy;
		 monitor the virtual machine during a second time period; 

apply the selected trained time series forecasting model to the collected second set of metric data; 
during a next time interval immediately following the second time period is below a threshold; and
when the forecasted time that the CPU usage of the virtual machine is below a threshold in the next time interval, initiate actions to reduce resource consumption of the virtual machine.

Claim 8. 	(Currently Amended) A method, comprising:
obtaining a plurality of time series forecasting models trained to predict a future idle time of a virtual machine, wherein each of the time series forecasting models is trained on first metric data of the virtual machine over a training period, the first metric data comprising CPU usage, network I/O usage, and disk I/O usage obtained at equally-spaced time intervals;  
selecting one of the trained plurality of time series forecasting models based on accuracy of the predicted future idle time;  
receiving second metric data during a production run of the virtual machine during a second time period, the second metric data comprising CPU usage, network I/O usage and disk I/O usage;
applying the selected time series forecasting model to the received second metric data during the production run to forecast a next idle time of the virtual machine within a time period immediately following the first time period that is below a threshold; and
		initiating measures to shut down the virtual machine during the forecasted next idle time.  
Claim 10.	(Currently Amended) The method of claim 8, wherein the first metric data includes usage data, the usage data including a type of operating system, size of virtual machine, type of virtual machine, type of cloud service, and/or location of data center of the virtual machine.
Claim 16. 	(Currently Amended) A device, comprising:
		at least one processor and a memory;
		wherein the memory includes instructions that when executed on the at least one processor performs actions that:
trains a plurality of time series forecasting models on a first set of metric data from a virtual machine to predict a future idle time of the virtual machine, the first set of metric data including a time series of equally-spaced data points comprising CPU usage, network usage, and disk I/O usage of the virtual machine during a training period;  
selects one of the trained plurality of time series forecasting models having a highest prediction accuracy; and
		during a production run of the virtual machine:
	collects a second set of metric data during a second time period, wherein the second set of metric data comprises CPU usage, network usage, and disk I/O usage; 
forecasts a second idle time of the virtual machine that is below a threshold using the select one of the plurality of time series forecasting models during a second time period, the second time period immediately following the first time period; and  
automatically shuts down the virtual machine at the second idle time within the second time period.  
Claim 19.	(Currently Amended) The device of claim 16, wherein the first set of metric data includes usage data, the usage data including a type of operating system, size of virtual machine, type of virtual machine, type of cloud service, and/or location of data center of the virtual machine. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199